Citation Nr: 1007806	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbosacral strain, 
claimed as arthritis, to include as secondary to the 
Veteran's service connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from September 1987 to 
December 1987, and from November 1996 to November 2000.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the Veteran's claim of entitlement 
to service connection for a back disability.  This issue was 
remanded for further development in December 2007 and 
November 2008, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this claim was remanded in November 2008 
for further development, to include obtaining August 2008 
treatment records that the Veteran identified as being 
relevant to his claim.  The Board notes that it was unclear 
whether those records were VA treatment records, or private 
treatment records, however, the record does not reflect that 
any treatment records, VA or private, have been associated 
with the Veteran's claims file since that prior remand, nor 
does the record reflect an attempt being made to associate 
any VA records with the Veteran's claims file.  The Veteran 
was asked, in a December 2008 letter, to provide the names of 
health care providers who had recently treated him.  While 
the Veteran did not respond to this letter, the Board is of 
the opinion that an attempt to associate any outstanding VA 
treatment records should have been made.  Cf. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

A Remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance. Id.  As such, the Board 
finds that this case is not ready for appellate review and 
must be remanded for compliance with the Remand instructions.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however it 
is necessary to ensure that the Veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers who have treated him 
for a back disability since 2008.  After 
obtaining any required releases, please 
associate all identified records with the 
Veteran's claims file, to specifically 
include any VA medical records from the 
San Juan, Puerto Rico, VA medical center.  
If a search for treatment records is made, 
but no records are able to be discovered 
and associated with the Veteran's claims 
file, a record to that effect should be 
placed in the Veteran's claims file.

2. Thereafter, the AMC should readjudicate 
the Veteran's claim of entitlement to 
service connection for a back disability.  
If any benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


